DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to claims 1 and 11, submitted December 17, 2021 is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see pages 5 and 6, filed December 17,2021, with respect to the rejection of claims 1, 2, 8, 10 and 11 under 35 USC 112(b) have been fully considered and are persuasive in view of the amendment to claims 1 and 11.  The rejection of claims 1, 2, 8, 10 and 11 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William J. Davis on January 4, 2022.
The application has been amended as follows: 
In the claims:
Please cancel claims 14 – 19, 21, 22 and 23.
Allowable Subject Matter
Claims 1, 2, 8, 10 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims are allowed for the reasons set out in Applicant’s arguments received September 16, 2021.  The Examiner considered the After Final amendment filed by the Applicant on December 17, 2021 and the arguments therein to be persuasive.  The Examiner has withdrawn the rejections made in the previous Office Action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622